DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 14 December 2021.
Claims 1-22 are currently pending.  In the Amendment filed 14 December 2021, claims 1, 2, 4, 9, 11 and 13 are amended and claims 21 and 22 are new.
As a result of the Amendment filed 14 December 2021, claims 1-22 are allowed. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of application 15/945,715, filed 4 April 2018, now US Patent No 10,706035.

Terminal Disclaimer
The Terminal Disclaimer filed 14 December 2021 has been reviewed and accepted.

Claim Objections
The objections to claims 1, 11 and 20 are withdrawn as necessitated by amendments.

Double Patenting
The rejection of claim 2 is withdrawn as necessitated by the filing of the Terminal Disclaimer.

Allowable Subject Matter
Claims 1-22 contain allowable subject matter.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record, Jayanth, teaches using recency and frequency to determine when to offload a table, Jayanth fails to teach the limitations of comparing in response to the difference satisfying the first time threshold, a ratio of the difference and a size of the table to a ratio threshold and unloading in response to satisfying the ratio threshold, the table in combination with the other claimed limitations. Each of the independent claims contain these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167